One Edmonds, claiming appellant was indebted to him in the sum of $79.65, sued appellant in a justice court and recovered judgment against him for that sum. Having given notice of an appeal to the county court, appellant, within the time allowed by law, filed with appellee, the justice of the peace who rendered the judgment, his affidavit, in lieu of an appeal bond, that he was unable to pay the costs of an appeal or to give security therefor. The truth of this affidavit having been contested before appellee as such justice, he, after hearing the testimony offered, refused to grant the appeal, and refused to make and send to the county court a transcript from his docket of the proceedings had before him, together with the original papers in the case. Thereupon appellant petitioned said county court for a writ of mandamus directing appellee to make such a transcript and send same and said original papers to said county court. This appeal is from a judgment of said county court denying appellant such relief.
Because this court is without power to hear and determine it, the appeal must be dismissed. If the suit for the mandamus should be treated as one invoking the original jurisdiction of the county court, clearly that court could not have entertained it, for its original jurisdiction was confined to cases where the matter in controversy exceeded $200 and did not exceed $1,000. De Witt County v. Wischkemper, 95 Tex. 435,67 S.W. 882; Arnold v. McNinch, 56 Tex. Civ. App. 555,121 S.W. 904. As, viewed from that standpoint, the county court would have been without power to hear and determine it, this court, of course, by appeal to it, would not acquire jurisdiction. If, as we think it must be, the suit should be treated as one invoking the appellate jurisdiction of the county court, then its determination of it was final so far as this court is concerned, for it has jurisdiction of appeals from that court only "when the judgment, or amount in controversy, or the judgment rendered," exceeds $100, exclusive of interest and costs. Article 1589, IL S. 1911; Mask v. Louisiana  Texas Lumber Co., 145 S.W. 299.
The appeal is dismissed.